                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


JAMES EUGENE LARIVE JR.,                               CIV. 20-5016-JLV

                   Plaintiff,

                                                             ORDER
       vs.

CITY OF BELLE FOURCHE, BUTTE
COUNTY,

                   Defendants.


                                 INTRODUCTION

      Plaintiff James Eugene Larive, Jr., appearing pro se, filed this civil rights

action under 42 U.S.C. § 1983 while incarcerated. (Docket 1). Plaintiff moved

to proceed in forma pauperis and filed his prisoner trust account report.

(Dockets 3 & 5). He also filed a motion for appointed counsel. The court

grants plaintiff leave to proceed in forma pauperis, dismisses his complaint and

denies his motion to appoint counsel as moot.

I.    In Forma Pauperis Status

      Plaintiff’s motion to proceed in forma pauperis includes an affidavit

attesting to his indigency. (Docket 3). He states he presently has no funds

because of his incarceration. Id. The court finds plaintiff is indigent and

grants him leave to proceed in forma pauperis.
      The Prison Litigation Reform Act, 28 U.S.C. ' 1915, requires prisoners

seeking to proceed in forma pauperis to make an initial partial filing fee

payment when possible. Determination of the partial filing fee is calculated

according to 28 U.S.C. ' 1915(b)(1), which requires a payment of 20 percent of

the greater of:

      (A)    the average monthly deposits to the prisoner=s account; or

      (B)    the average monthly balance in the prisoner=s account for the
             6-month period immediately preceding the filing of the
             complaint or notice of appeal.

      In support of his motion, plaintiff provided a copy of his prisoner trust

account report signed by an authorized jail official. (Docket 5). The report

shows an average monthly deposit for the past six months of $117.70, an

average monthly balance for the past six months of $117.70, and a current

balance of $.65. Id. The partial filing fee works out to $23.54. Plaintiff must

make this payment by May 4, 2020. If plaintiff does not make this payment,

his institution shall assess the fee as part of his installment payments.

      To pay the full filing fee as required by law, plaintiff must Amake

monthly payments of 20 percent of the preceding month’s income credited to

the prisoner’s account.@ 28 U.S.C. ' 1915(b)(2). The statute places the burden

on plaintiff’s institution to collect the additional monthly payments and

forward them to the court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner’s account to the clerk of the court each time the amount in
      the account exceeds $10 until the filing fees are paid.

                                        2
28 U.S.C. ' 1915(b)(2). The Clerk of Court will send a copy of this order to the

appropriate financial official at plaintiff’s institution. Plaintiff will remain

responsible for the entire filing fee as long as he is a prisoner, even if the case

is dismissed. See In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997).

II.   Prisoner Complaint Screening

      A.     Legal standard

      Under 28 U.S.C. § 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process “applies to all civil complaints filed by [a] prisoner[],

regardless of payment of [the] filing fee.” Lewis v. Estes, 242 F.3d 375 at

*1 (8th Cir. 2000) (unpublished) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d

Cir. 1999)). During this initial screening process, the court must dismiss the

complaint in part or full if the complaint is “frivolous, malicious, or fails to

state a claim upon which relief may be granted” or “seeks monetary relief from

a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

      B.     Analysis

      Plaintiff’s complaint appears to challenge alleged defects in his state and

federal criminal cases.1 He asserts a state warrant incorrectly identified him as

soliciting a minor, when his offense involved a federal agent pretending to be a


      1Plaintiffwas federally convicted of attempted commercial sex trafficking.
United States v. Larive, 794 F.3d 1016 (8th Cir. 2015). His federal presentence
investigation report indicates he was charged with solicitation/exploitation of a
minor in state court for the same conduct underlying his federal conviction,
but the court does not know how the state charges were resolved.
                                          3
minor. (Docket 1 at p. 3). He further argues a warrant was not served on him

and that his e-mails were improperly obtained. Id. at p. 4. Finally, he asserts

he “spent a week in jail” on the state case without “indictment or crime.” Id. at

p. 5. For redress, plaintiff seeks damages corresponding to the time he would

have worked but for his conviction. Id. He also asks to vacate his sentence.

Id.

      Plaintiff’s complaint is Heck-barred. In Heck v. Humphrey, the Supreme

Court held:

      [I]n order to recover damages for . . . harm caused by actions whose
      unlawfulness would render a conviction or sentence invalid, a
      § 1983 plaintiff must prove that the conviction or sentence has been
      reversed on direct appeal, expunged by executive order, declared
      invalid by a state tribunal authorized to make such determination,
      or called into question by a federal court’s issuance of a writ of
      habeas corpus[.]

512 U.S. 477, 486-87 (1994). Plaintiff seeks to vacate his federal conviction,

but does not allege it has been overturned in some way.2 In fact, the United

States Court of Appeals for the Eighth Circuit affirmed his federal conviction on

direct appeal and the court has not granted a writ of habeas corpus. Plaintiff

cannot undermine his conviction in a § 1983 action. Heck requires the court

to dismiss the complaint. 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

      Because the court dismisses plaintiff’s complaint, it also denies his

motion for appointed counsel as moot.




      2Plaintiff   also does not allege his state conviction, if one exists, has been
reversed.
                                            4
                                      ORDER

      For the above reasons, it is

      ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket 3) is granted.

      IT IS FURTHER ORDERED that plaintiff shall pay an initial partial filing

fee of $23.54 to the Clerk of Court for the United States District Court for the

District of South Dakota by May 4, 2020.

      IT IS FURTHER ORDERED that, plaintiff’s complaint is dismissed

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1), for failure to state a

claim upon which relief may be granted

      IT IS FURTHER ORDERED that, plaintiff’s motion to appoint counsel.

(Docket 2) is denied as moot.

      IT IS FURTHER ORDERED that the institution having custody of plaintiff

is hereby directed that, whenever the amount in his trust account exceeds $10,

monthly payments that equal 20 percent of the funds credited to the account

the preceding month shall be forwarded to the Clerk of Court pursuant to

28 U.S.C. ' 1915(b)(2) until the filing fee of $400 is paid in full.

      Dated April 2, 2020.

                                 BY THE COURT:

                                 /s/ Jeffrey L. Viken
                                 JEFFREY L. VIKEN
                                 UNITED STATES DISTRICT JUDGE




                                          5
